Citation Nr: 0728466	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
right ankle disorder. 

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to May 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Cleveland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the right and left ankle disorders as 40 and 10 percent 
disabling, respectively.  In June 2007, the veteran testified 
at a Central Office hearing before the undersigned; a 
transcript of that hearing is of record.  At his Central 
Office hearing, the veteran submitted additional evidence 
along with a waiver of review by the agency of original 
jurisdiction. 

The issue of entitlement to a rating in excess of 10 percent 
for a left ankle disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's right ankle disorder more closely approximates 
that of nonunion of the tibia and fibula with loose union of 
the tibia and fibula requiring a brace.


CONCLUSION OF LAW

A rating in excess of 40 rating is not warranted for a right 
ankle disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 
5167, 5262, 5270, 5271, 5284, 5310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on his 
behalf.  VA must also ask the claimant to submit any 
pertinent evidence in his possession.

The veteran was provided the VCAA-mandated notice by April 
2006 correspondence.  The RO specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
April 2006 letter also provided notice regarding effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Treatment records in the claims file indicated that the 
veteran was periodically homeless, thus VA has a heightened 
duty to assist.  VA has obtained the veteran's VA treatment 
records and provided him with an appropriate examination.  
Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue addressed in this decision. See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

January 2004 to October 2006 treatment records showed 
treatment for a right ankle disorder with pain, swelling, and 
edema in the distal tibia.  The veteran indicated that 
sometimes his foot felt loose while he walked and caused him 
to fall.  He also underwent physical therapy and was seen for 
gait training with a cane.  

On May 2006 VA examination, the veteran had complaints of 
constant pain in the right ankle.  He denied weakness, but 
indicated that there was stiffness, fatigability, and lack of 
endurance.  He had flare-ups, which significantly limited his 
motion and functional impairment.  He wore a right ankle air 
cast splint and used a cane.  His ankle did not affect his 
activities of daily living, such as: eating, grooming, 
bathing, toileting, or dressing.  Objective examination 
showed that he was able to dorsiflex the ankle to neutral and 
plantar flex to about 40 degrees.  He had somewhat limited 
inversion and eversion actively, but passively the examiner 
was unable to take the veteran through good inversion and 
eversion motion.  He walked with an antalgic gait in an 
externally rotated foot on the right side.  His ankle was 
stable to anterior drawer testing, as well as varus valgus 
stress testing.  There was no swelling.  There was tenderness 
to palpation around the lateral malleolus or the 
anterolateral ligament of the structures of the ankle.  He 
had no medial ankle pain.  Repetitive motion testing of the 
ankle did not seem to yield any worsening pain, weakness, 
fatigability, or lack of endurance.  X-rays indicated that 
there was a suggestion of loose calcific body and arthritic 
changes in the right ankle.  

III.  Criteria and Analysis 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).   

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups. 
38 C.F.R. § 4.14 (2006).  The Board notes that the guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 (2005) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's right ankle disorder has been rated analogously 
to tibia and fibula impairment as the right ankle symptoms 
more closely approximated that of nonunion of the tibia and 
fibula with loose union of the tibia and fibula requiring a 
brace and assigned a 40 percent rating under Code 5262.  The 
RO's assignment of a rating under this diagnostic code 
represents an effort to select a diagnostic code which is 
most consistent with the manifestations resulting from the 
veteran's service-connected disorder, and which is most 
favorable to the veteran.  As 40 percent is the maximum 
schedular rating for this diagnostic code, Code 5262 cannot 
serve as a basis for an increased rating in this particular 
case.

Another applicable diagnostic code includes Code 5270 
(ankylosis of the ankle): however, the maximum schedular 
rating under this code is 40 percent.  Accordingly, Code 5270 
cannot serve as a basis for an increased rating in this 
particular case.

Other potentially applicable diagnostic codes include Codes 
5010 (traumatic arthritis), 5271 (limitation of motion of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy).  However, none of these codes provide for 
a rating in excess of 20 percent.  Accordingly, Codes 5010, 
5271, 5272, 5273, and 5274 cannot serve as a basis for an 
increased rating in this case.  

The Board notes that where a disability has been rated at the 
maximum level provided by the diagnostic code under which it 
is rated, the considerations of DeLuca do not apply. 
VAOPGCPREC 36-97, citing Johnston v. Brown, 10 Vet. App. 80 
(1997) (remand for consideration of functional loss of range 
of motion of a wrist due to pain inappropriate where rating 
currently assigned for limitation of motion was maximum 
available under the applied diagnostic code).

Even Codes 5284 (foot injuries), and 5310 (impairment and 
limitation of functioning in the intrinsic muscles of the 
foot (Group X)), only provide for a maximum rating of 30 
percent. 

Finally, the Board notes that the "amputation rule" provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at that 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation under Code 
5167. 38 C.F.R. § 4.68 (2006).

In this case, the veteran has been assigned the highest 
possible schedular evaluation under Code 5262.  No other 
applicable rating criteria for an ankle disability provides 
for a rating in excess of 40 percent.  Thus, there is no 
basis for assigning a schedular evaluation in excess of 40 
percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2005).  The evidence does not reflect that the 
veteran's right ankle disorder has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Based 
on the foregoing, the Board finds that referral for 
consideration of an extra-schedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 40 percent for a right ankle disorder 
is denied. 


REMAND

On May 2006 VA examination, the veteran reported no history 
of dislocation or subluxation.  On objective examination, the 
ankle was stable to anterior drawer testing and talar 
testing.  However, subsequent treatment records from Dayton 
VAMC included complaints by the veteran that his pain had 
become progressively worse.  Also, during his June 2007 video 
conference hearing, he testified that when he walked his left 
ankle gave out approximately once or twice a week.  The 
veteran is competent to observe that his left ankle disorder 
now gives way and essentially has progressed in severity 
since his last VA examination; as such a new VA examination 
is indicated. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for left 
ankle disorder since his last VA 
examination in 2006.  The RO should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified. 

2.  The RO/AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected left ankle disorder.  The claims 
files must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays, 
should be performed.

The examiner should undertake range of 
motion studies of the left ankle, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not possible, the examiner should 
so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability of the left ankle.  The 
examiner should also determine if the 
ankle locks and if so the frequency of the 
locking.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

3.  The RO/AMC should re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


